ON MOTION TO DISMISS
PER CURIAM.
The respondent’s motion to dismiss is granted on the authority of Gelinas v. City of South Miami, 522 So.2d 104 (Fla. 3d DCA 1988); Paul v. City of Miami Beach, 519 So.2d 1150 (Fla. 3d DCA 1988); Johnson v. Citizens State Bank, 518 So.2d 410 (Fla. 1st DCA 1988). As we did in Gelinas and Paul, we certify the question presented:
WHEN A PARTY SEEKS APPELLATE REVIEW OF A NON-APPEALABLE ORDER, AND ASSUMING THAT THE NOTICE OF APPEAL IS TIMELY FILED IN THE LOWER TRIBUNAL, MUST THE NOTICE OF APPEAL BE FILED IN THE APPELLATE COURT WITHIN 30 DAYS OF RENDITION OF THE ORDER IN ORDER FOR THE APPELLATE COURT TO HAVE JURISDICTION TO TREAT THE NOTICE AS A PETITION FOR WRIT OF CERTIO-RARI?